******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      JASON CASIANO v. COMMISSIONER OF
                 CORRECTION
                  (SC 19345)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
    Argued September 16, 2014—officially released May 26, 2015*

  Heather Golias, assigned counsel, for the appellant
(petitioner).
   Robin S. Schwartz, assistant state’s attorney, with
whom, on the brief, were Michael Dearington, state’s
attorney, and Adrienne Maciulewski, deputy assistant
state’s attorney, for the appellee (respondent).
                          Opinion

   McDONALD, J. We recently held in State v. Riley,
315 Conn. 637, 659,     A.3d     (2015), that, to comport
with the eighth amendment to the federal constitution,
the trial court must give mitigating weight to the youth
related factors set forth in Miller v. Alabama,      U.S.
    , 132 S. Ct. 2455, 2464–65, 2468, 183 L. Ed. 2d 407
(2012), when considering whether to impose a life sen-
tence without the possibility of parole on a juvenile
homicide offender. In Riley, the defendant challenged
on direct appeal a total effective sentence of 100 years
with no possibility of parole before his natural life
expired, a sentence that the state conceded was the
functional equivalent to life without parole. State v.
Riley, supra, 642. The different procedural posture and
sentence in the present case raises two significant
issues regarding the reach of Miller: whether Miller
applies retroactively under Connecticut law to cases
arising on collateral review, and, if so, whether Miller
applies to the imposition of a fifty year sentence on
a juvenile offender. We answer both questions in the
affirmative1 and, therefore, reverse the habeas court’s
decision rendering summary judgment in favor of the
respondent, the Commissioner of Correction, on the
petition for a writ of habeas corpus filed by the peti-
tioner, Jason Casiano.
   This case arises in the context of the following undis-
puted facts. In 1995, the petitioner, then sixteen years
old, and two accomplices attempted to rob a Subway
sandwich shop. When the store employee failed to
promptly comply with a demand for money, the peti-
tioner shot him four times, resulting in his death. The
petitioner and his accomplices fled the scene without
completing the robbery. The petitioner was arrested
and charged with felony murder in violation of General
Statutes § 53a-54c, attempt to commit robbery in the
first degree in violation of General Statutes §§ 53a-49
and 53a-134 (a) (2), and conspiracy to commit robbery
in the first degree in violation of General Statutes
§§ 53a-48 and 53a-134 (a) (2). The state also sought an
enhanced penalty for the use of a firearm during the
commission of these offenses in violation of General
Statutes § 53-202k. For these crimes, the petitioner
faced a potential total effective sentence of between
twenty-five and 105 years imprisonment.
   The petitioner entered a plea of nolo contendere to
the three substantive charges pursuant to a court indi-
cated plea agreement, conditioned on his right to appeal
the trial court’s denial of his motion to suppress incrimi-
nating statements he made to the police. In accordance
with the plea agreement, the trial court sentenced the
petitioner to a total effective prison term of fifty years:
fifty years on the felony murder count, and separate
twenty year sentences on the counts of attempt to com-
mit robbery in the first degree and conspiracy to commit
robbery in the first degree, to run concurrent to the
felony murder sentence. The petitioner is not eligible
for parole on the felony murder conviction. See General
Statutes § 54-125a (b) (1) (C). The Appellate Court
upheld the petitioner’s conviction on appeal; State v.
Casiano, 55 Conn. App. 582, 591, 740 A.2d 435 (1999);
and this court denied certification to appeal that deci-
sion. State v. Casiano, 252 Conn. 942, 747 A.2d 518
(2000).2
   After the petitioner’s conviction and sentence
became final, the United States Supreme Court decided
a trilogy of cases that altered the landscape of juvenile
sentencing practices. The court held that, under the
eighth amendment to the federal constitution, ‘‘children
are constitutionally different from adults for purposes
of sentencing’’; Miller v. Alabama, supra, 132 S. Ct.
2464; and, therefore, that they cannot be sentenced in
certain circumstances as if they are adults. See Roper
v. Simmons, 543 U.S. 551, 578, 125 S. Ct. 1183, 161 L.
Ed. 2d 1 (2005) (eighth and fourteenth amendments
prohibit imposition of death penalty on offenders who
were under age of eighteen when their crimes were
committed); Graham v. Florida, 560 U.S. 48, 82, 130 S.
Ct. 2011, 176 L. Ed. 2d 825 (2010) (eighth amendment
prohibits sentence of life without possibility of parole
for juvenile nonhomicide offender); Miller v. Alabama,
supra, 2463–64 (eighth amendment prohibits sentencing
scheme that mandates life in prison without possibility
of parole for juvenile homicide offender, thereby pre-
cluding sentencing authority from considering offend-
er’s age and hallmarks of adolescence).
   In light of these legal developments, the petitioner
filed a petition for a writ of habeas corpus, arguing that
General Statutes §§ 53a-35a (2) and 54-125a (b), the
authority under which his fifty year prison term with
no possibility of parole was imposed, violate the eighth
amendment as applied to him. He requested that his
sentence be vacated and his case remanded to the trial
court for further proceedings. The respondent filed a
motion for summary judgment, arguing, inter alia, that
the petitioner’s claims were controlled by the Appellate
Court’s decision in State v. Riley, 140 Conn. App. 1,
14–19, 58 A.3d 304 (2013), which held that Connecticut
sentencing practices that permit the trial court to
impose a lesser sentence than life imprisonment with-
out parole and to consider any mitigating evidence
offered are constitutional under Miller.3 The habeas
court agreed and granted the respondent’s motion.
  Following this court’s decision granting certification
to appeal in State v. Riley, 308 Conn. 910, 61 A.3d 531
(2013), the petitioner appealed from the habeas court’s
judgment to the Appellate Court, and we transferred
the appeal to this court. In his appeal, the petitioner
argues that Miller requires a trial court to consider
the characteristics of youth as mitigating evidence in
determining whether a sentence of life without parole
is appropriate.4 He argues that his sentence of fifty years
imprisonment without the opportunity for parole is the
functional equivalent of a life sentence and therefore
must comport with the requirements set forth in Miller.
The respondent counters that Miller does not apply
retroactively to cases on collateral review.5 The respon-
dent further contends that, even if it does apply, the
petitioner cannot avail himself of the individual sentenc-
ing procedure under Miller because his fifty year sen-
tence is not a life sentence, nor was it imposed pursuant
to a mandatory sentencing scheme. We conclude that
Miller applies retroactively under Connecticut law to
the petitioner’s case.
                             I
   In Riley, we provided an overview of the Supreme
Court’s reasoning in Roper, Graham, and Miller. State
v. Riley, supra, 315 Conn. 645–53. Therefore, we limit
our discussion of that court’s juvenile sentencing cases
to the aspects of those cases that are particularly rele-
vant to the questions in the present case. Although
Miller is our principal focus, we also address Graham
insofar as that decision sheds light on the substantive
question before us.
   The eighth amendment to the United States constitu-
tion provides: ‘‘Excessive bail shall not be required,
nor excessive fines imposed, nor cruel and unusual
punishments inflicted.’’ The United States Supreme
Court has recognized that the eighth amendment con-
tains a proportionality principle, that is, that ‘‘punish-
ment for crime should be graduated and proportioned to
both the offender and the offense.’’ (Internal quotation
marks omitted.) Miller v. Alabama, supra, 132 S. Ct.
2463.
   In Graham, the court adopted a categorical rule, con-
cluding that the eighth amendment bars a sentence of
life without parole for juvenile nonhomicide offenders.
Graham v. Florida, supra, 560 U.S. 82. Similarities
between the death penalty—which Roper had barred
for juvenile offenders—and life without parole—‘‘ ‘the
second most severe penalty permitted by law’ ’’; id., 69;
played a significant role in the court’s basis for its hold-
ing in Graham. See Miller v. Alabama, supra, 132 S.
Ct. 2463 (court in Graham ‘‘likened life without parole
for juveniles to the death penalty’’). The court in Gra-
ham explained that life without parole ‘‘is irrevocable. It
deprives the convict of the most basic liberties without
giving hope of restoration, except perhaps by executive
clemency—the remote possibility of which does not
mitigate the harshness of the sentence. . . . [T]his sen-
tence means denial of hope; it means that good behavior
and character improvement are immaterial; it means
that whatever the future might hold in store for the
mind and spirit of [the convict], he will remain in prison
for the rest of his days.’’ (Citation omitted; internal
quotation marks omitted.) Graham v. Florida, supra,
69–70.
   In Miller, the court held that, before a sentence of
life without the possibility of parole may be imposed
on a juvenile homicide offender, a sentencing authority
must engage in an individualized sentencing process
that accounts for the mitigating circumstances of youth
and its attendant characteristics. Miller v. Alabama,
supra, 132 S. Ct. 2469. Relying on its prior decisions in
Roper and Graham, which both cited science and social
science as support for their conclusions, the court noted
that studies show that ‘‘[o]nly a relatively small propor-
tion of adolescents who engage in illegal activity
develop entrenched patterns of problem behavior.
[Roper v. Simmons, supra, 543 U.S. 570] . . . . [D]evel-
opments in psychology and brain science continue to
show fundamental differences between juvenile and
adult minds—for example, in parts of the brain involved
in behavior control. [Graham v. Florida, supra, 560
U.S. 68]. . . . [T]hose findings—of transient rashness,
proclivity for risk, and inability to assess conse-
quences—both [lessen] a child’s moral culpability and
[enhance] the prospect that, as the years go by and
neurological development occurs, his deficiencies will
be reformed.’’ (Footnote omitted; internal quotation
marks omitted.) Miller v. Alabama, supra, 2464–65.
    Accordingly, the court in Miller reasoned that, before
‘‘irrevocably sentencing [a juvenile offender] to a life-
time in prison,’’ a sentencing authority must ‘‘take into
account how children are different, and how those dif-
ferences counsel against irrevocably sentencing [a juve-
nile offender] to a lifetime in prison.’’ Id., 2469. The
court identified those salient factors as including, in
addition to the offender’s age at the time of the crime:
‘‘immaturity, impetuosity, and failure to appreciate risks
and consequences’’; the offender’s ‘‘family and home
environment’’ and the offender’s inability to extricate
himself from that environment; ‘‘the circumstances of
the homicide offense, including the extent of [the
offender’s] participation in the conduct and the way
familial and peer pressures may have affected him’’;
the offender’s ‘‘inability to deal with police officers or
prosecutors (including on a plea agreement) or his inca-
pacity to assist his own attorneys’’; and ‘‘the possibility
of rehabilitation . . . .’’ Id., 2468; see also State v. Riley,
supra, 315 Conn. 658. A mandatory sentencing scheme,
however, renders these factors irrelevant: ‘‘By removing
youth from the balance—by subjecting a juvenile to
the same life-without-parole sentence applicable to an
adult—these [sentencing] laws prohibit a sentencing
authority from assessing whether the law’s harshest
term of imprisonment proportionately punishes a juve-
nile offender.’’ Miller v. Alabama, supra, 2466.
  In Riley, we recognized that, although ‘‘Miller is
replete with references to ‘mandatory’ life without
parole and like terms’’; State v. Riley, supra, 315 Conn.
653; its reasoning extends beyond mandatory sentenc-
ing schemes. Id., 654. We held that ‘‘if a sentencing
scheme permits the imposition of [a life sentence with-
out any possibility of parole] on a juvenile homicide
offender, the trial court must consider the offender’s
‘chronological age and its hallmark features’ as mitigat-
ing against such a severe sentence.’’ (Emphasis in origi-
nal.) Id., 658. The individualized sentencing requirement
in Miller, in other words, ‘‘establish[ed] . . . a pre-
sumption against imposing a life sentence without
parole on a juvenile offender that must be overcome
by evidence of unusual circumstances.’’ Id., 655. With
this background in mind, we consider whether Miller
also must be applied to cases arising on collateral
review, and whether a fifty year sentence falls within
Miller’s individualized sentencing mandate.
                              II
  In Miller, the court was not faced with, and therefore
did not consider, the question of whether its holding
must apply retroactively to cases on collateral review.6
We conclude that the rule announced in Miller is a
watershed rule of criminal procedure that must be
applied retroactively.
   Our starting point for determining whether Miller
applies retroactively is the framework set forth in
Teague v. Lane, 489 U.S. 288, 109 S. Ct. 1060, 103 L.
Ed. 2d 334 (1989). See Thiersaint v. Commissioner
of Correction, 316 Conn. 89, 112,         A.3d        (2015)
(adopting Teague framework). Under Teague, the court
‘‘must [first] ascertain the legal landscape’’ as it existed
at the time the petitioner’s conviction became final and
‘‘ask whether the [United States] [c]onstitution, as inter-
preted by the precedent then existing, compels the rule
. . . . That is, the court must decide whether the rule
is actually new.’’ (Citation omitted; internal quotation
marks omitted.) Beard v. Banks, 542 U.S. 406, 411, 124
S. Ct. 2504, 159 L. Ed. 2d 494 (2004). A constitutional
rule is ‘‘new’’ for purposes of Teague ‘‘if the result was
not dictated by precedent existing at the time the defen-
dant’s conviction became final.’’ (Internal quotation
marks omitted.) Thiersaint v. Commissioner of Correc-
tion, supra, 103.
   With two exceptions, a new rule will not apply retro-
actively to cases on collateral review. Teague v. Lane,
supra, 489 U.S. 311–13. First, if the new rule is ‘‘substan-
tive,’’ that is, if the rule ‘‘places certain kinds of primary,
private conduct beyond the power of the criminal law-
making authority to proscribe’’; (internal quotation
marks omitted) Thiersaint v. Commissioner of Correc-
tion, supra, 316 Conn. 108 n.8; it must apply retroac-
tively. ‘‘Such rules apply retroactively because they
necessarily carry a significant risk that a defendant
stands convicted of an act that the law does not make
criminal or faces a punishment that the law cannot
impose upon him.’’ (Internal quotation marks omitted.)
Schriro v. Summerlin, 542 U.S. 348, 352, 124 S. Ct. 2519,
159 L. Ed. 2d 442 (2004).
   Second, if the new rule is procedural, it applies retro-
actively if it is ‘‘a watershed [rule] of criminal procedure
. . . implicit in the concept of ordered liberty’’; (cita-
tion omitted; internal quotation marks omitted) Beard
v. Banks, supra, 542 U.S. 417; meaning that it ‘‘impli-
cat[es] the fundamental fairness and accuracy of [a]
criminal proceeding.’’ (Internal quotation marks omit-
ted.) Id.; see also Sawyer v. Smith, 497 U.S. 227, 242,
110 S. Ct. 2822, 111 L. Ed. 2d 193 (1990) (rule is water-
shed when it improves accuracy and ‘‘alter[s] our under-
standing of the bedrock procedural elements essential
to the fairness of a proceeding’’ [emphasis omitted;
internal quotation marks omitted]), quoting Teague v.
Lane, supra, 489 U.S. 311. Watershed rules of criminal
procedure include those that ‘‘raise the possibility that
someone convicted with use of the invalidated proce-
dure might have been acquitted otherwise.’’ Schriro
v. Summerlin, supra, 542 U.S. 352. The United States
Supreme Court has narrowly construed this second
exception and, in the twenty-five years since Teague
was decided, has yet to conclude that a new rule quali-
fies as watershed. See id. (class of watershed rules
of criminal procedure ‘‘is extremely narrow, and it is
unlikely that any . . . ha[s] yet to emerge’’ [internal
quotation marks omitted]); State v. Mares, 335 P.3d 487,
502 (Wyo. 2014) (‘‘[t]he [United States] Supreme Court
has found no watershed rules . . . since it adopted
Teague’’ [internal quotation marks omitted]).
   We note that, although this court concluded that we
will apply the Teague framework, we did so ‘‘with the
caveat that, while federal decisions applying Teague
may be instructive, this court will not be bound by those
decisions in any particular case, but will conduct an
independent analysis and application of Teague.’’ Thier-
saint v. Commissioner of Correction, supra, 316 Conn.
113; see also Danforth v. Minnesota, 552 U.S. 264, 280–
81, 128 S. Ct. 1029, 169 L. Ed. 2d 859 (2008) (‘‘[T]he
Teague rule of nonretroactivity was fashioned to
achieve the goals of federal habeas while minimizing
federal intrusion into state criminal proceedings. It was
intended to limit the authority of federal courts to over-
turn state convictions—not to limit a state court’s
authority to grant relief for violations of new rules of
constitutional law when reviewing its own [s]tate’s con-
victions.’’). We therefore remain free to ‘‘apply the
Teague analysis more liberally than the United States
Supreme Court would otherwise apply it where a partic-
ular state interest is better served by a broader retroac-
tivity ruling.’’ State v. Mares, supra, 335 P.3d 504; see
also Rhoades v. State, 149 Idaho 130, 139, 233 P.3d 61
(2010) (because comity concerns do not apply to state
court’s review of state’s convictions, Idaho courts are
‘‘not required to blindly follow [the United States
Supreme Court’s] view of . . . whether a new rule is
a watershed rule’’), cert. denied,  U.S.    , 131 S.
Ct. 1571, 179 L. Ed. 2d 477 (2011).
   Every court that has considered whether Miller
applies retroactively to cases on collateral review under
Teague has concluded that Miller announced a new
rule. See, e.g., State v. Mares, supra, 335 P.3d 505 (‘‘we
have found no decision addressing the retroactivity of
Miller that concluded [that Miller did not announce a
new rule]’’).7 There is a split of authority, however, as to
whether Miller satisfies either of Teague’s exceptions.8
Many courts have recognized that it is difficult to cate-
gorize Miller as either substantive or procedural, as its
holding has characteristics of both types of rules. State
v. Mantich, 287 Neb. 320, 339, 842 N.W.2d 716 (‘‘how
the rule announced in Miller should be categorized is
difficult, because it does not neatly fall into the existing
definitions of either a procedural rule or a substantive
rule’’), cert. denied,      U.S.      , 135 S. Ct. 67, 190 L.
Ed. 2d 229 (2014); State v. Mares, supra, 506 (‘‘[t]he
question whether Miller announces a substantive or a
procedural rule is not one that has been easily answered
. . . because the holding has aspects of both’’). Indeed,
the holding in Miller was predicated on the ‘‘conflu-
ence’’ of two strands of the court’s proportionality juris-
prudence; Miller v. Alabama, supra, 132 S. Ct. 2464;
one strand applying categorical bars, which must apply
retroactively,9 and the other strand concerning individu-
alized sentencing determinations, which may not apply
retroactively.10 Id., 2463.
   Acknowledging the Supreme Court’s narrow view of
Teague’s second exception, those courts that have held
that Miller applies retroactively have relied on Teague’s
first exception. These courts have determined that
Miller announced a new substantive rule in that it held
unconstitutional the mandatory imposition of a sen-
tence of life without parole on a class of offenders. See,
e.g., State v. Ragland, 836 N.W.2d 107, 117 (Iowa 2013);
State v. Mantich, supra, 287 Neb. 340–41; State v. Mares,
supra, 335 P.3d 508. Notably, these courts have recog-
nized that the rule in Miller has a procedural component
to it and that it would be ‘‘ ‘terribly unfair’ ’’ to refrain
from applying Miller retroactively, but nonetheless
characterized the case as announcing a substantive rule,
rather than a watershed procedural rule. State v. Rag-
land, supra, 117; State v. Mantich, supra, 342; State v.
Mares, supra, 508.
  We agree with every other court that has considered
the issue that Miller created a ‘‘new rule.’’ See footnote
7 of this opinion. When the petitioner’s conviction
became final in 2000, existing precedent did not compel
the conclusion that it was unconstitutional to impose
a life sentence without the possibility of parole on a
juvenile offender. Indeed, the cases on which the court
relied in Miller—Roper and Graham—were decided
several years after the petitioner’s conviction became
final. See Thiersaint v. Commissioner of Correction,
supra, 316 Conn. 103 (‘‘a case announces a new rule if
the result was not dictated by precedent existing at the
time the defendant’s conviction became final’’ [internal
quotation marks omitted]); Diatchenko v. District
Attorney, 466 Mass. 655, 662, 1 N.E.3d 270 (2013) (cases
decided before Miller ‘‘suggested the opposite result
from the one ultimately reached in Miller’’); Chambers
v. State, 831 N.W.2d 311, 325 (Minn. 2013) (‘‘when [the
petitioner’s] conviction became final in 1999, Roper and
Graham had not been decided yet and Miller was cer-
tainly not ‘dictated by precedent’ ’’).
   We also agree that it is difficult to categorize Miller
squarely in one of Teague’s exceptions or the other.
Nonetheless, we conclude that the rule in Miller requir-
ing that a sentencing authority conduct an individual-
ized sentencing procedure and consider the mitigating
circumstances of youth before sentencing a juvenile
offender to a life sentence without parole is more prop-
erly characterized as a procedural, rather than a sub-
stantive, rule. ‘‘[R]ules that regulate only the manner
of determining the defendant’s culpability are proce-
dural.’’ (Emphasis omitted.) Schriro v. Summerlin,
supra, 542 U.S. 353. ‘‘[A] rule that alters the manner of
determining culpability merely raise[s] the possibility
that someone convicted with use of the invalidated
procedure might have been acquitted otherwise. . . .
Applying this understanding to new rules governing
sentences and punishments, a new procedural rule cre-
ates the possibility that the defendant would have
received a less severe punishment but does not necessi-
tate such a result. Accordingly, a rule is procedural
when it affects how and under what framework a pun-
ishment may be imposed but leaves intact the state’s
fundamental legal authority to seek the imposition of
the punishment on a defendant currently subject to
the punishment.’’ (Citation omitted; internal quotation
marks omitted.) People v. Carp, 496 Mich. 440, 481, 852
N.W.2d 801 (2014).
  The court in Miller did not eliminate the power of
a state to impose a punishment of life imprisonment
without the possibility of parole. Rather, it required that
a sentencing authority follow a certain process before
imposing that sentence. See In re Morgan, 713 F.3d
1365, 1368 (11th Cir. 2013); People v. Carp, supra, 496
Mich. 482; Chambers v. State, supra, 831 N.W.2d 328.
The court in Miller itself acknowledged that it was
not ‘‘categorically bar[ring] a penalty,’’ but instead was
requiring only that a ‘‘sentencer follow a certain pro-
cess’’ before imposing that penalty. (Emphasis added.)
Miller v. Alabama, supra, 132 S. Ct. 2471; but see id.,
2469 (expressly leaving open question whether punish-
ment must be categorically barred for all, or certain,
juvenile offenders). Although Miller has a substantive
component, in that it only requires this sentencing pro-
cedure for a category of offenders; see footnote 9 of
this opinion; the focus in Miller on the process by which
juveniles can be sentenced to life without parole leads
us to conclude that, for purposes of Teague, Miller
announced a procedural rule.
   We further conclude that the rule in Miller is a water-
shed rule of criminal procedure for purposes of our
court’s application of the second exception of Teague.
A watershed rule of criminal procedure is one that (1)
is ‘‘implicit in the concept of ordered liberty,’’ and that
‘‘alter[s] our understanding of the bedrock procedural
elements’’ essential to a proceeding; (emphasis omitted;
internal quotation marks omitted) Teague v. Lane,
supra, 489 U.S. 311; such that a proceeding conducted
without the benefit of that rule ‘‘implicate[s] . . . fun-
damental fairness’’;11 id., 312; and (2) is ‘‘central to an
accurate determination of innocence or guilt,’’ such that
the rule’s absence creates an impermissibly large risk
that innocent persons will be convicted. Id., 313; see
also Sawyer v. Smith, supra, 497 U.S. 242. In the sen-
tencing context, where the issue is no longer one of
guilt or innocence, the second criterion asks whether
the new procedure is central to an accurate determina-
tion that the sentence imposed is a proportionate one.
See Schriro v. Summerlin, supra, 542 U.S. 359 (Breyer,
J., dissenting).12
   We conclude that Miller satisfies this test. In Miller,
the court barred a scheme that failed to account for
the mitigating circumstances of youth. The court in
Miller posited that, upon proper consideration of ‘‘chil-
dren’s diminished culpability and heightened capacity
for change,’’ it would be ‘‘uncommon’’ for a sentencing
authority to impose the harsh penalty of a life sentence
without parole. Miller v. Alabama, supra, 132 S. Ct.
2469. Because Miller, in effect, set forth a presumption
that a juvenile offender would not receive a life sentence
without parole upon due consideration of the mitigating
factors of youth, the decision acknowledges that the
procedures it prescribed would impact the sentence
imposed in most cases. See State v. Riley, supra, 315
Conn. 655 (Miller ‘‘suggests that the mitigating factors
of youth establish . . . a presumption against impos-
ing a life sentence without parole on a juvenile offender
that must be overcome by evidence of unusual circum-
stances’’). Thus, the individualized sentencing pre-
scribed by Miller is ‘‘central to an accurate
determination’’; Teague v. Lane, supra, 489 U.S. 313;
that the sentence imposed is a proportionate one. See
Saffle v. Parks, 494 U.S. 484, 507, 110 S. Ct. 1257, 108
L. Ed. 2d 415 (1990) (Brennan, J., dissenting) (four dis-
senting justices concluded that, because rules ensuring
sentencing authority’s ability to consider mitigating evi-
dence ‘‘are integral to the proper functioning of the
capital sentencing hearing, they must apply retroac-
tively under the second Teague exception’’).
    Similarly, the court recognized that ‘‘making youth
(and all that accompanies it) irrelevant’’ to a sentencing
procedure ‘‘poses too great a risk of disproportionate
punishment.’’ Miller v. Alabama, supra, 132 S. Ct. 2469.
If failing to consider youth and its attendant characteris-
tics creates a risk of disproportionate punishment in
violation of the eighth amendment, then the rule in
Miller assuredly implicates the fundamental fairness of
a juvenile sentencing proceeding because it is a ‘‘basic
precept of justice’’ that punishment must be proportion-
ate ‘‘to both the offender and the offense.’’ (Internal
quotation marks omitted.) Id., 2463. The court in Miller
also ‘‘alter[ed] our understanding of the bedrock proce-
dural elements essential to the fairness of a [juvenile
sentencing] proceeding’’; (emphasis omitted; internal
quotation marks omitted) Sawyer v. Smith, supra, 497
U.S. 242; because the court required that certain factors
be considered in an individualized sentencing proceed-
ing before a certain class of offenders may receive a
particular punishment. In other words, our understand-
ing of the bedrock procedural element of individualized
sentencing was altered when the court intertwined two
strands of its eighth amendment jurisprudence to
require consideration of new factors for a class of
offenders to create a presumption against a particular
punishment. As one court aptly noted, albeit in dicta:
‘‘[I]f ever there was a legal rule that should—as a matter
of law and morality—be given retroactive effect, it is
the rule announced in Miller. To hold otherwise would
allow the state to impose unconstitutional punishment
on some persons but not others, an intolerable miscar-
riage of justice.’’ (Emphasis omitted.) Hill v. Snyder,
Docket No. 10-14568, 2013 WL 364198, *2 (E.D. Mich.
January 30, 2013). The individualized sentencing pro-
cess required by Miller must, therefore, apply retroac-
tively on collateral review. In light of this conclusion,
we turn to the question of whether the petitioner’s sen-
tence in the present case, which was imposed without
consideration of the mitigating factors set forth in
Miller, falls within the ambit of that rule.13
                            III
  In Riley, we concluded that the holding in Miller
implicates not only mandatory sentencing schemes, but
also discretionary sentencing schemes that permit a life
sentence without parole for a juvenile offender but do
not mandate consideration of Miller’s mitigating fac-
tors. State v. Riley, supra, 315 Conn. 658. This holding
disposes of the respondent’s argument that Miller does
not apply to the petitioner’s sentence because it was not
imposed pursuant to a mandatory sentencing scheme.14
Our inquiry in the present case, therefore, focuses on
whether the imposition of a fifty year sentence without
the possibility of parole is subject to the sentencing
procedures set forth in Miller. We conclude that it is.
  Numerous courts have considered whether a sen-
tence for a lengthy term of years should be deemed the
functional equivalent of a life sentence subject to the
Supreme Court’s juvenile sentencing requirements.
Some courts have concluded that these requirements
only apply to a literal ‘‘life’’ sentence regardless of
whether the sentence exceeds the average life expec-
tancy of a juvenile offender.15 We agree, however, with
those courts that have concluded that the Supreme
Court’s focus in Graham and Miller ‘‘was not on the
label of a ‘life sentence’ ’’ but rather on whether a juve-
nile would, as a consequence of a lengthy sentence
without the possibility of parole, actually be imprisoned
for the rest of his life. Moore v. Biter, 725 F.3d 1184,
1192 (9th Cir. 2013); see also Thomas v. Pennsylvania,
Docket No. CV-10-4537, 2012 WL 6678686, *2 (E.D. Pa.
December 21, 2012) (‘‘the Supreme Court’s analysis
would [not] change simply because a sentence is labeled
a term-of-years sentence rather than a life sentence’’).
   Indeed, most courts that have considered the issue
agree that a lengthy term of years for a juvenile offender
will become a de facto life sentence at some point,
although there is no consensus on what that point is.16
Some courts conclude that only a sentence that would
exceed the juvenile offender’s natural life expectancy
constitutes a life sentence.17 Others have found that a
sentence is properly considered a de facto life sentence
if a juvenile offender would not be eligible for release
until near the expected end of his life. See, e.g., People
v. J.I.A., Docket No. G040625, 2013 WL 342653, *5 (Cal.
App. January 30, 2013) (de facto life sentence when
defendant’s life expectancy was ‘‘anywhere from [sixty-
four] to [seventy-six] years’’ and he was eligible for
parole at age seventy, because he had no possibility for
release ‘‘until about the time he is expected to die’’);
State v. Null, 836 N.W.2d 41, 71 (Iowa 2013) (concluding
that fifty-two years is effective life sentence even though
evidence ‘‘does not clearly establish that [the defen-
dant’s] prison term is beyond his life expectancy’’ but
rather that it may ‘‘closely come within two years of
his life expectancy’’); Bear Cloud v. State, 334 P.3d
132, 142 (Wyo. 2014) (‘‘[t]he prospect of [only] geriatric
release’’ is functional equivalent of life without parole
[internal quotation marks omitted]).
   We, too, reject the notion that, in order for a sentence
to be deemed ‘‘life imprisonment,’’ it must continue
until the literal end of one’s life. Indeed, our legislature
defines life imprisonment as including a ‘‘definite sen-
tence of sixty years . . . .’’ General Statutes § 53a-35b.
The law in Connecticut, therefore, presumes that, at a
minimum, a sixty year term of imprisonment is the
functional equivalent of a life sentence. The question
that remains is whether a sentence for a term of years
less than that sixty year threshold also may be deemed
a life sentence for purposes of Miller.18
  We begin by observing that recent government statis-
tics indicate that the average life expectancy for a male
in the United States is seventy-six years. United States
Department of Health and Human Services, Centers
for Disease Control and Prevention, National Vital
Statistics Reports, Vol. 62, No. 7 (January 6, 2014), avail-
able at http://www.cdc.gov/nchs/data/nvsr/nvsr62/
nvsr62_07.pdf (last visited May 26, 2015). This means
that an average male juvenile offender imprisoned
between the ages of sixteen and eighteen who is sen-
tenced to a fifty year term of imprisonment would be
released from prison between the ages of sixty-six and
sixty-eight, leaving eight to ten years of life outside of
prison. Notably, this general statistic does not account
for any reduction in life expectancy due to the impact
of spending the vast majority of one’s life in prison.
See, e.g., Campaign for the Fair Sentencing of Youth,
‘‘Michigan Life Expectancy Data for Youth Serving Nat-
ural Life Sentences,’’ (2012–2015) p. 2, available at http://
fairsentencingofyouth.org/wp-content/uploads/2010/
02/Michigan-Life-Expectancy-Data-Youth-Serving-
Life.pdf (last visited May 26, 2015) (concluding that
Michigan juveniles sentenced to natural life sentences
have average life expectancy of 50.6 years); N. Straley,
‘‘Miller’s Promise: Re-Evaluating Extreme Criminal
Sentences for Children,’’ 89 Wash. L. Rev. 963, 986 n.142
(2014) (data from New York suggests that ‘‘[a] person
suffers a two-year decline in life expectancy for every
year locked away in prison’’); see also United States
v. Taveras, 436 F. Supp. 2d 493, 500 (E.D.N.Y. 2006)
(acknowledging that life expectancy within federal
prison is ‘‘considerably shortened’’), vacated in part on
other grounds sub nom. United States v. Pepin, 514
F.3d 193 (2d Cir. 2008); State v. Null, supra, 836 N.W.2d
71 (acknowledging that ‘‘long-term incarceration [may
present] health and safety risks that tend to decrease
life expectancy as compared to the general popula-
tion’’). Such evidence suggests that a juvenile offender
sentenced to a fifty year term of imprisonment may
never experience freedom.
   A juvenile offender is typically put behind bars before
he has had the chance to exercise the rights and respon-
sibilities of adulthood, such as establishing a career,
marrying, raising a family, or voting. Even assuming
the juvenile offender does live to be released, after a
half century of incarceration, he will have irreparably
lost the opportunity to engage meaningfully in many of
these activities and will be left with seriously dimin-
ished prospects for his quality of life for the few years
he has left. A juvenile offender’s release when he is in
his late sixties comes at an age when the law presumes
that he no longer has productive employment pros-
pects. Indeed, the offender will be age-qualified for
Social Security benefits without ever having had the
opportunity to participate in gainful employment. See
42 U.S.C. § 416 (l) (defining ‘‘ ‘retirement age’ ’’ under
Social Security Act as between ages sixty and sixty-
seven). Any such prospects will also be diminished by
the increased risk for certain diseases and disorders
that arise with more advanced age, including heart dis-
ease, hypertension, stroke, asthma, chronic bronchitis,
cancer, diabetes, and arthritis. See Federal Interagency
Forum on Aging-Related Statistics, ‘‘Older Americans
2012: Key Indicators of Well-Being,’’ (June 2012) pp. xvi,
27, available at http://agingstats.gov/agingstatsdotnet/
Main_Site/Data/2012_Documents/Docs/
EntireChartbook.pdf (last visited May 26, 2015).
   The United States Supreme Court viewed the concept
of ‘‘life’’ in Miller and Graham more broadly than bio-
logical survival; it implicitly endorsed the notion that
an individual is effectively incarcerated for ‘‘life’’ if he
will have no opportunity to truly reenter society or have
any meaningful life outside of prison. See Graham v.
Florida, supra, 560 U.S. 75 (states must provide ‘‘some
meaningful opportunity to obtain release based on dem-
onstrated maturity and rehabilitation’’ for juvenile non-
homicide offender); see also People v. Perez, 214 Cal.
App. 4th 49, 57, 154 Cal. Rptr. 3d 114 (juvenile sentenc-
ing cases are concerned with whether ‘‘there is some
meaningful life expectancy left’’ when the offender
becomes eligible for release [emphasis added]), cert.
denied,         U.S.    , 134 S. Ct. 527, 187 L. Ed. 2d 379
(2013). In analogizing a life sentence without parole
for a juvenile offender to the death penalty, Graham
underscored the sense of hopelessness that accompan-
ies such a sentence. See Graham v. Florida, supra,
69–70 (Life imprisonment without parole ‘‘deprives the
convict of the most basic liberties without giving hope
of restoration, except perhaps by executive clemency—
the remote possibility of which does not mitigate the
harshness of the sentence. . . . [T]his sentence means
denial of hope; it means that good behavior and charac-
ter improvement are immaterial; it means that whatever
the future might hold in store for the mind and spirit
of [the convict], he will remain in prison for the rest
of his days.’’ [Citation omitted; internal quotation marks
omitted.]). In light of the foregoing statistics and their
practical effect, a fifty year term and its grim prospects
for any future outside of prison effectively provide a
juvenile offender with ‘‘no chance for fulfillment outside
prison walls, no chance for reconciliation with society,
no hope.’’ Id., 79. Thus, we agree with the Iowa Supreme
Court that ‘‘[e]ven if lesser sentences than life without
parole might be less problematic, we do not regard
the juvenile’s potential future release in his or her late
sixties after a half century of incarceration sufficient
to escape the rationales of Graham or Miller.’’ State v.
Null, supra, 836 N.W.2d 71; see also id. (concluding
that prospect of ‘‘geriatric release’’ implicates concerns
raised in Graham).
  We need not decide in the present case whether the
imposition of a term of less than fifty years imprison-
ment without parole on a juvenile offender would
require the procedures set forth in Miller,19 or whether
other characteristics might bear on a juvenile offender’s
life expectancy. Indeed, we have every reason to expect
that our decisions in Riley and in the present case
will prompt our legislature to renew earlier efforts to
address the implications of the Supreme Court’s deci-
sions in Graham and Miller. See Substitute House Bill
No. 5221, 2014 Sess.; Substitute Senate Bill No. 1062,
2013 Sess.; Substitute House Bill No. 6581, 2013 Sess.
We are nonetheless persuaded that the procedures set
forth in Miller must be followed when considering
whether to sentence a juvenile offender to fifty years
imprisonment without parole. The habeas court, there-
fore, improperly granted the respondent’s motion for
summary judgment on the ground that Miller does not
apply to the petitioner’s sentence.
  The judgment is reversed and the case is remanded
to the habeas court for further proceedings consistent
with this opinion.
  In this opinion ROGERS, C. J., and PALMER and
EVELEIGH, Js., concurred.
   * May 26, 2015, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     As we explain later in this opinion, the petitioner has advanced an
additional claim that we decline to address at this juncture. See footnote 4
of this opinion.
   2
     See Beard v. Banks, 542 U.S. 406, 411, 124 S. Ct. 2504, 159 L. Ed. 2d 494
(2004) (‘‘[s]tate convictions are final for purposes of retroactivity analysis
when the availability of direct appeal to the state courts has been exhausted
and the time for filing a petition for a writ of certiorari has elapsed or a timely
filed petition has been finally denied’’ [internal quotation marks omitted]).
   3
     In that same filing, the respondent also sought dismissal of the petition
on the ground that the petitioner had waived his right to argue that his
sentence is disproportionate when he accepted a plea deal. The respondent
later withdrew his motion to dismiss.
   4
     The petitioner also asserts a separate claim that, under Graham, he is
entitled to a review of his sentence at some later point in time–a ‘‘ ‘second
look’ ’’; State v. Riley, supra, 140 Conn. App. 22 (Borden, J., dissenting); at
which he should have the opportunity to obtain release based on demon-
strated maturity and rehabilitation. Consistent with our approach in Riley,
which we explained in further detail in that decision, we decline to address
this claim. Because we conclude that Miller applies to the petitioner’s sen-
tence, he may, at a later proceeding, receive a sentence that cannot reason-
ably be characterized as the functional equivalent of life without parole,
which is the factual predicate for his Graham claim. In addition, as we
explained in Riley, our legislature has taken steps to consider wholesale
changes to the availability of parole for juvenile offenders, a matter that is
delegated to that body. State v. Riley, supra, 315 Conn. 662. Therefore,
concerns of deference to a coordinate branch of government and ripeness
counsel against reaching this issue.
   5
     We reject the petitioner’s contention that we should not consider the
issue of retroactivity because the respondent failed to raise it as a defense
before the habeas court. It is appropriate for this court to consider the issue
of retroactivity because the respondent undoubtedly will raise it following
our remand. See State v. Tabone, 292 Conn. 417, 431, 973 A.2d 74 (2009)
(addressing issue likely to arise on remand). Moreover, as we explained in
Blumberg Associates Worldwide, Inc. v. Brown & Brown of Connecticut,
Inc., 311 Conn. 123, 128, 84 A.3d 840 (2014), a reviewing court has discretion
to consider an unpreserved claim if ‘‘exceptional circumstances exist that
would justify review of such an issue if raised by a party . . . the parties
are given an opportunity to be heard on the issue, and . . . there is no
unfair prejudice to the party against whom the issue is to be decided.’’ The
petitioner had the opportunity to address the issue of retroactivity in his
reply brief and at oral argument.
   6
     We recognize that several courts that have concluded that Miller applies
retroactively relied on the fact that relief also was afforded to the petitioner
in Jackson v. Hobbs, an appeal that arose on collateral review and was
heard and decided together with Miller. Miller v. Alabama, supra, 132 S.
Ct. 2461–62, 2475; see, e.g., People v. Davis, 6 N.E.3d 709, 722 (Ill.), cert.
denied,      U.S.     , 135 S. Ct. 710, 190 L. Ed. 2d 439 (2014); State v. Ragland,
836 N.W.2d 107, 116 (Iowa 2013); Diatchenko v. District Attorney, 466 Mass.
655, 666, 1 N.E.3d 270 (2013); Jones v. State, 122 So. 3d 698, 703 n.5 (Miss.
2013); Petition of State, Docket No. 2013-566, 2014 WL 4253359, *4 (N.H.
August 29, 2014); Aiken v. Byars, Docket No. 27465, 2014 WL 5836918, *2
(S.C. November 12, 2014). We do not believe this fact settles the issue. The
question of retroactivity was not squarely before the court in Miller and its
holding did not require the petitioner in Jackson to be resentenced in light
of its opinion; it only remanded the case ‘‘for further proceedings not incon-
sistent with this opinion.’’ Miller v. Alabama, supra, 2475.
   7
     See also In re Morgan, 713 F.3d 1365, 1366 (11th Cir. 2013); Craig v.
Cain, Docket No. 12-30035, 2013 WL 69128, *1 (5th Cir. January 4, 2013);
Williams v. State, Docket No. CR12-1862, 2014 WL 1392828, *4 (Ala. Crim.
App. April 4, 2014); People v. Davis, 6 N.E.3d 709, 722 (Ill.), cert. denied,
      U.S.    , 135 S. Ct. 710, 190 L. Ed. 2d 439 (2014); State v. Ragland, 836
N.W.2d 107, 114–17 (Iowa 2013); Diatchenko v. District Attorney, 466 Mass.
655, 662, 1 N.E.3d 270 (2013); People v. Carp, 298 Mich. App. 472, 510, 828
N.W.2d 685 (2012), aff’d, 496 Mich. 440, 852 N.W.2d 801 (2014); Chambers
v. State, 831 N.W.2d 311, 325–26 (Minn. 2013); State v. Mantich, 287 Neb.
320, 331, 842 N.W.2d 716, cert. denied,            U.S.     , 135 S. Ct. 67, 190 L.
Ed. 2d 229 (2014); Petition of State, Docket No. 2013-566, 2014 WL 4253359,
*3 (N.H. August 29, 2014); Aiken v. Byars, Docket No. 27465, 2014 WL
5836918, *2 (S.C. November 12, 2014); Ex parte Maxwell, 424 S.W.3d 66, 75
(Tex. Crim. App. 2014).
   8
     Compare In re Willover, 235 Cal. App. 4th 1328, 1342, 186 Cal. Rptr. 3d
146 (Miller is retroactive as substantive rule), modified, 2015 Cal. App.
LEXIS 345 (2015), Falcon v. State, Docket No. SC13-865, 2015 WL 1239365,
*6, 8 (Fla. March 19, 2015) (Miller is retroactive under Florida’s three part
test for retroactivity which considers ‘‘ ‘[a] the purpose to be served by the
new rule; [b] the extent of reliance on the old rule; and [c] the effect on
the administration of justice of a retroactive application of the new rule,’ ’’
but noting that court would ‘‘reach the same conclusion . . . if [the court]
were to apply the test [for retroactivity] established in Teague’’), People v.
Davis, 6 N.E.3d 709, 722 (Ill.) (Miller is retroactive as substantive rule),
cert. denied,       U.S.     , 135 S. Ct. 710, 190 L. Ed. 2d 229 (2014), State v.
Ragland, 836 N.W.2d 107, 117 (Iowa 2013) (same), Diatchenko v. District
Attorney, 466 Mass. 655, 666, 1 N.E.3d 270 (2013) (same), Jones v. State,
122 So. 3d 698, 703 (Miss. 2013) (same), State v. Mantich, 287 Neb. 320,
342, 842 N.W.2d 716, cert. denied,          U.S.     , 135 S. Ct. 67, 190 L. Ed. 2d
229 (2014) (same), Petition of State, Docket No. 2013-566, 2014 WL 4253359,
*4 (N.H. August 29, 2014) (same), Aiken v. Byars, Docket No. 27465, 2014
WL 5836918, *2 (S.C. November 12, 2014) (same), Ex parte Maxwell, 424
S.W.3d 66, 75 (Tex. Crim. App. 2014) (same), State v. Mares, supra, 335 P.3d
508 (same), and Hill v. Snyder, Docket No. 10-14568, 2013 WL 364198, *2
n.2 (E.D. Mich. January 30, 2013) (same), with In re Morgan, 713 F.3d 1365,
1368 (11th Cir. 2013) (Miller not retroactive because it is procedural rule
that is not watershed), Ex parte Williams, Docket No. 1131160, 2015 WL
1388138, *13 (Ala. March 27, 2015) (same), People v. Carp, 496 Mich. 440,
495, 852 N.W.2d 801 (2012) (same), Chambers v. State, 831 N.W.2d 311, 331
(Minn. 2013) (same), Commonwealth v. Cunningham, 622 Pa. 543, 552, 81
A.3d 1 (2013) (same), cert. denied,          U.S.     , 134 S. Ct. 2724, 189 L. Ed.
2d 763 (2014), and Malvo v. Mathena, Docket No. 2:13-CV-375, 2014 WL
2808805, *13 (E.D. Va. June 20, 2014) (same); see also Craig v. Cain, Docket
No. 12-30035, 2013 WL 69128, *2 (5th Cir. January 4, 2013) (Miller not
watershed because it was ‘‘outgrowth of the [Supreme] Court’s prior
decisions’’).
   9
     See Penry v. Lynaugh, 492 U.S. 302, 330, 109 S. Ct. 2934, 106 L. Ed. 2d
256 (1989) (noting that Teague’s first exception for retroactivity of new
substantive rules ‘‘should be understood to cover not only rules forbidding
criminal punishment of certain primary conduct but also rules prohibiting
a certain category of punishment for a class of defendants because of their
status or offense’’).
   10
      The Supreme Court’s individualized sentencing cases, which required
that a sentencing authority consider mitigating circumstances of the offender
and the offense before imposing the death penalty; Woodson v. North Caro-
lina, 428 U.S. 280, 303–305, 96 S. Ct. 2978, 49 L. Ed. 2d 944 (1976) (plurality
opinion); Lockett v. Ohio, 438 U.S. 586, 604, 98 S. Ct. 2954, 57 L. Ed. 2d 973
(1978); Skipper v. South Carolina, 476 U.S. 1, 8, 106 S. Ct. 1669, 90 L. Ed.
2d 1 (1986); Sumner v. Shuman, 483 U.S. 66, 78, 107 S. Ct. 2716, 97 L. Ed.
2d 56 (1987); have been applied retroactively, but they were decided pre-
Teague. See, e.g., Dutton v. Brown, 812 F.2d 593, 599 and n.7 (10th Cir.)
(noting Lockett applies retroactively and applying Skipper retroactively),
cert. denied, 484 U.S. 870, 108 S. Ct. 197, 98 L. Ed. 2d 149 (1987). Post-
Teague rules that have expanded the Supreme Court’s jurisprudence in this
area have been held to be nonretroactive. See, e.g., Saffle v. Parks, 494 U.S.
484, 494–95, 110 S. Ct. 1257, 108 L. Ed. 2d 415 (1990).
   11
      To the extent that Whorton v. Bockting, 549 U.S. 406, 127 S. Ct. 1173,
167 L. Ed. 2d 1 (2007), may have narrowed this first element of the ‘‘watershed
rule’’ test by requiring that the ‘‘bedrock procedural element’’ must have
been ‘‘previously unrecognized’’; id., 421; we believe that that case imposes
an unduly narrow interpretation of Teague. We interpret Teague for purposes
of our retroactivity law to extend to a new procedural rule that fundamentally
alters our understanding of an existing bedrock procedural rule.
   12
      In Schriro, four dissenting justices concluded that the rule set forth in
Ring v. Arizona, 536 U.S. 584, 589, 122 S. Ct. 2428, 153 L. Ed. 2d 556 (2002),
that a jury, not a judge, must make the findings necessary to qualify a person
for the death penalty, was a watershed procedural rule because Teague’s
second exception ‘‘asks whether the new procedure is ‘central to an accurate
determination’ that death is a legally appropriate punishment.’’ (Emphasis
omitted.) Schriro v. Summerlin, supra, 542 U.S. 359 (Breyer, J., dissenting).
   13
      In his dissenting opinion, Justice Zarella relies heavily on the petitioner’s
presentence investigation report and asserts that, in light of that report,
our characterization of the petitioner’s sentence as one imposed without
consideration of the mitigating factors set forth in Miller is unsupported by
the record in this case. The absence of any discussion of that presentence
investigation report from our opinion, however, is simply reflective of our
judgment that it is neither legally nor factually relevant. Although presen-
tence investigation reports required information regarding some of the Miller
factors, they did not, prior to a recent revision, require examination of
others, principal among which is the factor that provided the linchpin of
Miller’s reasoning and the basis for its presumption against imposing life
sentences on juvenile offenders—scientific and psychological evidence dem-
onstrating the lesser culpability of juveniles and their greater capacity for
reform. Indeed, the presentence investigation reports did not include a field
for the offender’s age at the time of the offense (although such information
could be calculated from the date of the offense and date of birth fields on
the form), nor did they require the reporting officer to examine the factors
relevant to Miller through a different lens when the offender was a juvenile.
Moreover, the presentence investigation report prepared for the petitioner
in the present case was submitted to the court two months after he pleaded
guilty pursuant to a court indicated plea for a fifty year sentence. Thus,
the court determined that a functional life sentence without parole was
presumptively an appropriate sentence before it received information on
mitigating factors relating to the petitioner’s youth. When the court imposed
the fifty year sentence two days after the presentence investigation report
was prepared, it neither referred to the petitioner’s age at the time of the
offense nor any other Miller factor. Although we presume that the trial court
considered the presentence investigation report before imposing sentence in
accordance with the court indicated plea; see General Statutes § 54-91a (a);
there is nothing in the record to suggest that the trial court ever determined
that the petitioner was the rare juvenile offender whose acts and history
were so uncommon that the presumption against imposing the functional
equivalent of life without parole on a juvenile offender had been overcome.
See State v. Riley, supra, 315 Conn. 659 (‘‘the record must reflect that
the trial court has considered and given due mitigating weight to [Miller’s
mitigating] factors in determining a proportionate punishment’’). Insofar as
Justice Zarella underscores the fact that defense counsel made no real effort
to refute the prosecutor’s negative characterizations of the petitioner before
the court imposed sentence, that fact is unsurprising given that the petitioner
had no right to argue for a lesser sentence than that proposed in the court
indicated plea.
   14
      The respondent also argues that, because the petitioner entered a plea
whereby he agreed to serve a fifty year sentence, any mitigation argument
before the trial court would have served no purpose. We are not persuaded
by this contention. In the present case, the plea was entered pursuant to a
court indicated plea. Thus, there was a clear opportunity for the court to
consider the Miller factors. There is no evidence in the record before us
that such factors were considered when the plea agreement was proposed.
See footnote 13 of this opinion. To the extent that the respondent is sug-
gesting that Miller cannot apply to a sentence imposed pursuant to a plea
agreement, this contention is undermined by the express reference in Miller
to a juvenile offender’s ‘‘inability to deal with . . . prosecutors (including
on a plea agreement)’’ as one of the concerns that the court sought to
remedy. (Emphasis added.) Miller v. Alabama, supra, 132 S. Ct. 2468. Even
outside the context of a court indicated plea, courts have discretion in
accepting the terms of a plea agreement reached between the state and a
defendant. Presumably in recognition of this fact, many courts post-Miller
have applied its requirements in cases wherein a juvenile offender accepted
a plea deal. See, e.g., State v. Null, 836 N.W.2d 41, 45, 76 (Iowa 2013); Aiken
v. Byars, Docket No. 27465, 2014 WL 5836918, *1 (S.C. November 12, 2014);
Bear Cloud v. State, 334 P.3d 132, 135 (Wyo. 2014); Thomas v. Pennsylvania,
Docket No. CV-10-4537, 2012 WL 6678686, *1 and n.2 (E.D. Pa. December
21, 2012).
    15
       Although the courts reaching this conclusion have done so in considering
whether Graham’s bar on life sentences without parole for nonhomicide
offenders applies to lengthy terms, the logic necessarily would apply with
equal force to Miller’s rule regarding life sentences for homicide offenders.
See, e.g., Bunch v. Smith, 685 F.3d 546, 551 (6th Cir. 2012) (acknowledging
that eighty-nine year sentence ‘‘may end up being the functional equivalent
of life’’ but concluding that Graham only applies ‘‘if [the] state imposes a
sentence of ‘life’ ’’), cert. denied sub nom. Bunch v. Bobby,             U.S.    ,
133 S. Ct. 1996, 185 L. Ed. 2d 865 (2013); State v. Kasic, 228 Ariz. 228, 231,
233, 265 P.3d 410 (App. 2011) (consecutive sentences totaling 139 years
imprisonment not constitutionally excessive); Guzman v. State, 110 So. 3d
480, 482, 483 (Fla. App. 2013) (sixty year sentence not improper because
‘‘[w]hile we understand the temptation to acknowledge that certain term-
of-years sentences might constitute ‘de facto’ life sentences, we are com-
pelled to apply Graham as it is expressly worded, which applies only to
actual life sentences without parole’’); Adams v. State, 288 Ga. 695, 696,
701, 707 S.E.2d 359 (2011) (twenty-five year sentence not improper because
‘‘[n]othing in the [c]ourt’s opinion [in Graham] affects the imposition of a
sentence to a term of years without the possibility of parole’’ [internal
quotation marks omitted]); State v. Brown, 118 So. 3d 332 (La. 2013) (four
consecutive ten year sentences not effective life sentence because ‘‘holding
[in Graham] . . . applies only to sentences of life in prison without parole,
and does not apply to a sentence of years without the possibility of parole’’).
    16
       Compare People v. Rainer, Docket No. 10CA2414, 2013 WL 1490107, *1,
12 (Colo. App. April 11, 2013) (112 year sentence with opportunity for parole
when defendant reached seventy-five years old was de facto life sentence
without parole), Brown v. State, 10 N.E.3d 1, 8 (Ind. 2014) (150 year sentence
is effective life sentence), State v. Null, 836 N.W.2d 41, 71 (Iowa 2013) (52.5
year sentence is ‘‘sufficient to trigger Miller-type protections’’), and Bear
Cloud v. State, 334 P.3d 132, 136, 142 (Wyo. 2014) (parole eligibility after
forty-five years imprisonment constitutes de facto life sentence), with People
v. Lucero, Docket No. 11CA2030, 2013 WL 1459477, *1, 12 (Colo. App. April 11,
2013) (eighty-four year sentence not effective life sentence without parole),
Thomas v. State, 78 So. 3d 644, 646 (Fla. App. 2011) (‘‘[w]hile we agree
that at some point, a term-of-years sentence may become the functional
equivalent of a life sentence,’’ fifty year sentence is not functional equivalent),
and Ellmaker v. State, Docket No. 108,728, 2014 WL 3843076, *10 (Kan. App.
August 1, 2014) (fifty year sentence is not functional equivalent of life
sentence without parole).
    17
       See, e.g., People v. Sanchez, Docket No. B230260, 2013 WL 3209690, *6
(Cal. App. June 25, 2013) (fifty years not effective life sentence because
‘‘[i]t is entirely possible that appellant will become eligible for parole or
release during his lifetime’’), cert. denied,       U.S.      , 134 S. Ct. 950, 187
L. Ed. 2d 814 (2014); People v. Lucero, Docket No. 11CA2030, 2013 WL
1459477, *1, 3 (Colo. App. April 11, 2013) (eighty-four year sentence not
effective life sentence when defendant was eligible for parole at age fifty-
seven because he has meaningful opportunity for release within his natu-
ral lifetime).
    18
       We note that, although the legislature is free to create and define Con-
necticut’s sentencing scheme; see State v. Heinemann, 282 Conn. 281, 311,
920 A.2d 278 (2007); we are not constrained by the legislature’s definition
of life imprisonment as a sixty year term. We are charged with interpreting
the eighth amendment to the federal constitution in light of the Supreme
Court’s decision in Miller. Whether Miller applies to sentences shorter than
the legislatively defined ‘‘life imprisonment’’ of sixty years is, therefore, a
question for this court and not for the legislature. See Graham v. Florida,
supra, 560 U.S. 67 (although legislative enactments are ‘‘entitled to great
weight . . . the task of interpreting the [e]ighth [a]mendment remains our
responsibility’’ [citation omitted; internal quotation marks omitted]); Kerri-
gan v. Commissioner of Public Health, 289 Conn. 135, 260, 957 A.2d 407
(2008) (‘‘it is the role and the duty of the judiciary to determine whether
the legislature has fulfilled its affirmative obligations within constitutional
principles’’ [internal quotation marks omitted]).
  19
     In State v. Taylor G., 315 Conn. 734, 744, 110 A.3d 338 (2015), this court
concluded that a mandatory minimum sentence of ten years imprisonment
does not implicate the concerns articulated in Roper, Graham and Miller.